Matter of DeVita v DeVita (2017 NY Slip Op 07848)





Matter of DeVita v DeVita


2017 NY Slip Op 07848


Decided on November 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


1235 CAF 16-01311

[*1]IN THE MATTER OF RICHARD B. DEVITA AND CONSTANCE J. DEVITA, PETITIONERS-RESPONDENTS,
vMARIE L. DEVITA, RESPONDENT-APPELLANT. (APPEAL NO. 2.) 


DENIS A. KITCHEN, JR., WILLIAMSVILLE, FOR RESPONDENT-APPELLANT.
MICHAEL W. COLE, ALDEN, FOR PETITIONERS-RESPONDENTS. 
JESSICA L. VESPER, ATTORNEY FOR THE CHILD, BUFFALO.
FRANK LONGO, ATTORNEY FOR THE CHILD, KENMORE.

	Appeal from an order of the Family Court, Erie County (Brenda M. Freedman, J.), entered June 6, 2016 in a proceeding pursuant to Family Court Act article 6. The order granted petitioners sole custody of respondent's two sons. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of DeVita v DeVita ([appeal No. 1] ___ AD3d ___ [Nov. 9, 2017]).
Entered: November 9, 2017
Mark W. Bennett
Clerk of the Court